ITEMID: 001-57494
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 1986
DOCNAME: CASE OF GLASENAPP v. GERMANY
IMPORTANCE: 2
CONCLUSION: Preliminary objection rejected (incompatibility);Preliminary objection rejected (non-exhaustion);No violation of Art. 10
JUDGES: C. Russo
TEXT: 12. Mrs. Julia Glasenapp, who is a German national born in 1947, lives in Cologne. After studying at the Berlin Academy of Fine Art for six years, she there sat her first State examination to become a secondary-school teacher in July 1972 (Erste Staatsprüfung für das Amt des Studienrats).
In September 1972, she applied to the Land of North Rhine-Westphalia to be admitted to do her teaching practice (Vorbereitungsdienst für das Lehramt). The appropriate authority (Schulkollegium) in the office of the Regierungspräsident (Chief Administrative Officer) in Münster appointed her as a trainee teacher (Studienreferendarin) with effect from 1 December 1972. This gave her the status of temporary civil servant (Beamter auf Widerruf) in the Land education service.
On making her application she had signed the following statement:
"I am aware that an appointment to a post in the civil service must be annulled if it is brought about by ‘wilful deceit’ (arglistige Täuschung). I am aware that it is taken for granted (als selbstverständlich vorausgesetzt) that candidates for civil-service posts shall not belong or give assistance to any organisation whose activities are directed against the constitutional order or tend to disrupt or imperil the free democratic constitutional system (freiheitliche demokratische Grundordnung), and I am aware that, if any of the activities mentioned ... is not disclosed, the appointment must be regarded as having been brought about by ‘wilful deceit’."
13. In accordance with her wishes, she was appointed to the Goethe High School (Gymnasium) in Dortmund where she completed her training on 31 July 1974. She had passed her second State examination on 24 May and thus had become qualified to teach art and handicrafts (Kunsterziehung und Werken).
14. On 7 May 1974, Mrs. Glasenapp had applied to the appropriate authority in Münster for appointment as a secondary-school teacher (Studienrätin zur Anstellung), with the status of probationary civil servant (Beamtenverhältnis auf Probe), as soon as her teaching practice was over. When making her application she had signed the following declaration:
"On the basis of the briefing I have been given (Belehrung) I hereby expressly declare that I accept the principles of the free democratic constitutional system within the meaning of the Basic Law and that I am prepared at all times and by my every word and deed to bear witness to (bekennen) and to uphold <this> system.
I expressly state that I do not support any action (Bestrebungen) directed against <this> system ... or any of its fundamental principles, and in particular that I am not a member of an organisation actively opposed to those principles.
I am aware that any breach of these duties of service and loyalty (Dienst- und Treuepflichten) would lead to my dismissal (Entfernung aus dem Dienst)."
The information preceding the declaration on the signed form explained, among other things, the meaning of the expression "free democratic constitutional system" as defined by the Federal Constitutional Court (Bundesverfassungsgericht) in its judgments of 23 October 1952 and 17 August 1956. On this point the document stated:
"The fundamental principles of this system include:
respect for human rights as defined in the Basic Law, in particular the right to life and free development of the personality;
the sovereignty of the people, the separation of powers, the Government’s responsibility to Parliament;
the principle that administrative acts are governed by the rule of law, the independence of the courts, the plurality of political parties;
equal opportunity for all political parties;
the right to found an opposition and to contend with those in power, in accordance with the Constitution."
The form added that it was incompatible with the duties of public servants (Angehörige des öffentlichen Dienstes) to take part in any actions directed against these principles, whether as members of an organisation or otherwise. The next two passages read as follows:
"Candidates for civil-service posts may not be appointed if they support activities inimical to the Constitution (verfassungs- feindlich). Disciplinary proceedings for dismissal will be brought against civil servants guilty of such a breach of duty."
15. The legal basis of the declaration signed by the applicant was the North Rhine-Westphalia Civil Servants Act in its version of 6 May 1970. Section 6(1)(2) provides that in order to be appointed a civil servant a candidate must give the guarantee that at all times he or she will uphold the free democratic constitutional system within the meaning of the Basic Law. By virtue of section 55(2), a civil servant must undertake to bear witness to and to uphold this system by his every word and deed.
The wording of the declaration - which the relevant Land authorities required every candidate for a post in the civil service to make - corresponded to the directives that the Minister of the Interior in Düsseldorf had drawn up on 21 November 1972 for the implementation of the decree on the employment of extremists in the civil service ("Ministerpräsidenten-Beschluss"); these directives were later amended, on 28 April 1976 and 28 January 1980.
The decree on the employment of extremists had been adopted on 28 January 1972 by the Federal Chancellor and the Prime Ministers of the Länder to ensure uniformity of administrative practice in the matter; it reiterates civil servants’ legal duty of loyalty to the free democratic constitutional system and in paragraph 2 provides (Official Gazette - Ministerialblatt - of the Land of North Rhine-Westphalia, 1972, p. 342):
"2. Every case must be examined and decided according to its particular circumstances. Regard must be had in the process to the following principles:
2.1. Candidates
2.1.1. A candidate who engages in activities inimical to the Constitution shall not be appointed to the civil service.
2.1.2. If a candidate belongs to an organisation engaging in activities inimical to the Constitution, this fact shall cast doubt on whether he is prepared at all times to uphold the free democratic constitutional system. As a rule this doubt shall be sufficient reason for not appointing him.
2.2. Civil servants
If a civil servant <fails to comply with his duty of loyalty to the Constitution> the appointing authority shall draw the necessary conclusions on the basis of the particular facts established in his case and consider whether grounds exist for dismissing him from the service (Entfernung aus dem Dienst)."
German civil servants’ special duty of loyalty to the State and its Constitution has been confirmed and clarified by the Federal Constitutional Court, in particular in a judgment on 22 May 1975 (Entscheidungen des Bundesverfassungsgerichts, vol. 39, pp. 334-391).
16. In accordance with the directives of 21 November 1972, the appropriate authority in Münster asked the Land Minister of the Interior on 11 June 1974 for information about possible extremist activities of Mrs. Glasenapp.
On 3 September, the Ministry replied as follows:
"From 1970 to 1972, G lived in Berlin in a commune (Kommune) to which members of Maoist Communist organisations belonged.
At least four members of the Anti-Imperialist League were living in this commune at the time.
The League is a Maoist Communist organisation close to the KPD (German Communist Party). The telephone number of one of the other members of the commune was the ‘contact phone’ for the Zentrale der Westberliner Oberschüler (Centre for West Berlin High School Pupils), a Communist organisation run by the Communist Students’ Association (KSV).
Mrs. Glasenapp did not attract attention by activities of her own."
17. A copy of this letter was handed to Mrs. Glasenapp on 19 September 1974 during an interview to which she had been called by the relevant Land authority to discuss the possibility of her appointment as a secondary-school teacher. She stated that she would reply in writing after consulting her lawyer.
The latter indicated Mrs. Glasenapp’s position in a letter of 20 September. In his opinion, the Ministry of the Interior obviously did not know of any circumstances which made Mrs. Glasenapp’s attitude towards the free democratic system clear. In her application for appointment she had declared that she was prepared at all times to uphold this system. She was very anxious to point out that she had not lived in a commune in Berlin; between 1970 and 1972 she had lived in a house in which she occupied one of thirteen rooms as a sub-tenant. Her lawyer added that it scarcely accorded with the principles of a State based on the rule of law to use information relating to third persons who had lived in the same building to the detriment of his client. He called on the authority concerned to take a decision within a week, failing which he would take the matter to court.
18. On the same day, the applicant invited representatives of the Dortmund daily newspapers to attend a press conference on 24 September 1974; she wanted to publicise the delay in appointing her and the fact that it was due to doubts not connected directly with her activities but with the place where she had lived. According to her lawyer, the press conference was intended to promote Mrs. Glasenapp’s case (Nachdruck verleihen) by putting the matter before a large section of the public and showing how the decree on the employment of extremists in the civil service was being applied.
19. On 23 September 1974, the relevant authority received the written observations of Mrs. Glasenapp’s lawyer. It considered that any doubts about her had been cleared up, and it accordingly decided to appoint her as a secondary-school teacher with the status of probationary civil servant at the Städtisches Aufbaugymnasium (High School) in Dortmund-Brünninghausen. She was immediately notified of this decision.
The very next day, Mrs. Glasenapp took up her duties and was handed her letter of appointment (Ernennungsurkunde).
20. Still on 24 September 1974, the applicant distributed in the school copies of a "personal statement" and of the Minister of the Interior’s letter of 3 September (see paragraph 16 above); during the morning break she discussed with pupils outside the school the decree on the employment of extremists (see paragraph 15 above). Then, accompanied by her lawyer, she held the press conference she had arranged (see paragraph 18 above).
21. The next day, the Westfälische Rundschau, one of the daily newspapers which reported the press conference, published an article which included the following passage:
"The art teacher (Kunsterzieherin), who left no doubt that she was neither a member of the KPD nor a Communist sympathiser, added, ‘This clearly demonstrates the need for individual political vigilance to counter the erosion of fundamental democratic rights’."
The first part of this sentence prompted Mrs. Glasenapp to write to the paper. As it did not publish her letter she communicated the text to the Teachers’ and Research Workers’ Trade Union (Gewerkschaft für Erziehung und Wissenschaft) and to a number of organisations interested in "the rules prohibiting appointments" ("Berufsverbote"). The letter was published on 2 October by the journal of the KPD, the Rote Fahne, at the end of a short article. It read as follows:
"With reference to the article ‘Living under one roof with Communists’ published in the Westfälische Rundschau of 25 September 1974, your sub-editor Hans Leyendecker is using the delay in my appointment as a secondary-school teacher (Studienrätin zur Anstellung) - which was due to unlawful action on the part of the Ministry of the Interior - to indulge in anti-communist propaganda. He interprets my statement ‘I am not a member of the KPD’ as meaning that I dissociate myself from the KPD or from its policies. That is not the case. On the contrary, I pointed out in the discussion that I support the KPD’s policy, e.g. in the north of the city (Nordstadt).
I am a member of a committee to set up an international people’s kindergarten. Responsibility for the situation of the children in the north of the city lies with <the> Hoesch <firm> and the Social Democrat city council. The KPD is in fact the only party concerned about the problem.
In my opinion, teachers who take an interest in these matters are better teachers than the NPD <German National Democratic Party> candidates in the regional elections (at the Wickede school) or the teachers who beat the children (as we have been told is the case by pupils in the Oesterholz school)."
Although it bears the same name, this KPD (which broke up in 1980) was not the same organisation as the former German Communist Party, which was banned by the Federal Constitutional Court on 17 August 1956 (Entscheidungen des Bundesverfassungsgerichts, vol. 5, pp. 85-393; see also the Commission’s decision of 20 July 1957 on the admissibility of application no. 250/57, Yearbook of the Convention, vol. 1, pp. 222-225). Nor should it be confused with the present German Communist Party, the DKP (Deutsche Kommunistische Partei).
22. In October, the Land Ministry of Education (Kultusministerium) and the responsible authority in Münster, on learning of this letter and other publications in the local press relating to Mrs. Glasenapp, considered whether she should be dismissed for "wilful deceit" under section 12(1)(1) of the Land Civil Servants Act. To give her an opportunity to put her case (section 13(2) of the same Act), the responsible authority invited her to an interview, which took place on 4 November.
According to the minutes of the interview, the authority told the applicant that the letter published in the Rote Fahne had caused it to consider whether her appointment as a probationary civil servant had been obtained by "wilful deceit" and whether she should be dismissed.
She replied that she had written the letter after consulting her lawyer (who was present at the meeting), with whom she had not, however, discussed the exact wording. She added:
"I protest against the fact that this letter is being made the subject of an official interview (Dienstgespräch). I believe that the right to publish such a letter is one of my fundamental democratic rights. I have formed this opinion after getting detailed advice from several lawyers. On this matter I should therefore like to confine myself to saying the following:
I maintain the declaration in which I said that I was ready at all times to uphold the free democratic system, and likewise my written declaration of 20 September 1974 reaffirming that. I am in no doubt that I have so far complied with this undertaking in my conduct. By writing the letter to the Westfälische Rundschau I wished to point out that the KPD’s work in the north of Dortmund was well conceived and that I therefore supported it (people’s kindergarten). It was not my intention to pass any judgment on the KPD’s programme and I cannot do so now. I am not a member of the KPD.
I firmly believe that my criticisms of the Minister of the Interior had no connection with my official duties (Dienstverhältnis) and I therefore do not consider that I have committed a breach of my obligations as a civil servant ..."
In answer to a question, Mrs. Glasenapp said she had not sent her letter to the Rote Fahne but distributed it to relatives and acquaintances (Bekannte).
23. As it was of the view that the applicant had not made her attitude towards the KPD’s policies sufficiently clear, the Land authority wrote to her on 6 November 1974 as follows:
"So long as you do not certify in writing that you do not support the KPD’s policies we must assume that you do not agree to abide by your declarations of 7 May and 20 September 1974."
The authority pointed out that the KPD, according to its own statements published in the Rote Fahne, was trying to overthrow the political system in the Federal Republic of Germany by force and that to support its policies was contrary to the duties of a civil servant.
The applicant’s lawyer replied on 22 November that, in view of her rights protected by the Basic Law, his client did not consider it necessary to state her views; referring to her written declarations and the interview on 4 November, she requested that a final decision should be taken now, without any investigation of her political opinions; she did not intend to answer such questions.
24. On 4 December 1974, the authority recommended to the Land Ministry of Education that Mrs. Glasenapp should be dismissed for "wilful deceit". The Ministry having signified its agreement on 8 December, the authority dismissed her on 20 January 1975.
In its decision, the authority observed that, contrary to her declarations of 7 May and 20 September 1974, the applicant was not prepared to approve or uphold by her conduct the principles of the free democratic constitutional system. As appeared from her letter in the Rote Fahne, Mrs. Glasenapp supported activities directed against that system and its fundamental principles. She had represented herself as favouring a party which worked against that system and whose policy was aimed at overthrowing it in the Federal Republic of Germany by force. She had not explained sufficiently clearly the contradictions between the two aforementioned declarations and her letter, which she had not retracted. She had refused to state that she did not support the KPD’s policies. It had therefore to be conceded that she did not intend to abide by her former declarations. She had thus deceived the authority and improperly obtained her appointment, which must therefore be revoked by virtue of section 12(1)(1) of the Civil Servants Act.
By virtue of section 14(1) of the Act, the legal effect of the authority’s decision, once it became final, would be that the applicant had at no time enjoyed the status of probationary civil servant (das Beamtenverhältnis von Anfang an nicht bestanden).
25. Mrs. Glasenapp lodged an objection (Widerspruch) on 24 January 1975; she filed her grounds on 28 January. She considered that the decision of 20 January was unlawful because the conditions of section 12(1)(1) of the Land Civil Servants Act were not satisfied. Her letter, published as it was after her declarations of loyalty and after her appointment, might possibly lead one to suppose that she was no longer prepared to uphold the free democratic system, but not that she had deliberately deceived the authority in May and September 1974. She had protested to the contrary at the interview on 4 November 1974. She had not been able to dissociate herself from the KPD’s programme, for the simple reason that she did not know what it was; a responsible person could not be expected to distance herself from the policy of a party whose aims and objectives she did not know. Nor had she declared that she favoured the KPD: her support for the establishment of a kindergarten originally proposed by that party was evidence of her social commitment and not of an attitude of hostility to the Constitution.
26. As her objection had a suspensive effect, she continued to work at the high school. On 30 January 1975, however, the authority ordered the immediate execution of its decision of 20 January (section 80(2) of the Administrative Courts Act (Verwaltungsgerichtsordnung)), as it considered that the applicant’s behaviour at the school made proper teaching impossible.
On 5 February, Mrs. Glasenapp applied for a stay of execution but the Gelsenkirchen Administrative Court (Verwaltungsgericht) refused the application eight days later. She entered an appeal (Beschwerde) which the Land Administrative Court of Appeal (Oberverwaltungsgericht) dismissed on 16 June 1975.
According to the findings in the judgment, schoolchildren had distributed a tract outside the school on 27 January 1975 describing the applicant as a "victim of the anti-constitutional decree on the employment of extremists in the civil service" and calling on young people to sign a petition for her "reinstatement". At the same time and place, the applicant and a girl pupil had mounted a demonstration with a strip of material covering their mouths, while the girl carried a placard which read: "The submissive civil servant sees nothing, hears nothing and says nothing." Two days later, Mrs. Glasenapp had distributed outside the school a pamphlet issued by a "Committee against the rules prohibiting appointments ...". Furthermore, a woman and three children had tried to hold a demonstration inside the school in favour of the KPD and the applicant; on being removed, they had continued their demonstration outside the building and, according to the headmaster, the applicant had joined them there. Finally, the Court of Appeal found that during break on 30 January Mrs. Glasenapp had discussed her case with a large number of pupils, about a hundred of whom, accompanied by the applicant, had demanded that the headmaster should discuss the question of their teacher’s "suspension" with them.
27. The Land authority rejected her objection on 12 August 1975. It noted in particular that the letter in question could not but be regarded as an expression of support for the KPD. Neither the wording of it nor Mrs. Glasenapp’s attitude left any room for believing that she had simply wished to approve an isolated endeavour by the KPD. Ever since her attention had been drawn to the inconsistency between her declarations of 7 May and 20 September 1974 and her open letter, she had refused to certify in writing - as she had been asked to do on 6 November - that she did not support the KPD. When assessing her declaration in favour of this party, it was of little account that the party was running infant classes which might be desirable from the social point of view; the only relevant consideration was that it was pursuing ends which were contrary to the Constitution.
In view of Mrs. Glasenapp’s support of the KPD, her declaration of 20 September (whose importance for her appointment she was not unaware of) was false. She had at that time deliberately deceived the authority.
28. On 15 October 1975, the applicant challenged the decisions of 20 January and 12 August before the Gelsenkirchen Administrative Court. Referring to the grounds of her objection (see paragraph 25 above), she denied having deceived the relevant Land authority and declared that she stood by the statements she had made on 4 November 1974. In answer to the charge that she had failed to repudiate the KPD’s policies, her reply was that she could not do so because she did not know what they were. She had merely praised its work in setting up a kindergarten in north Dortmund. Furthermore, her involvement in this matter dated from August 1974; she could not therefore be accused of wilfully misleading the authority on 7 May 1974.
On 19 September 1974, she had been questioned about her accommodation in Berlin when she had been studying there; she had not felt under any obligation to give an account of her support for the kindergarten. If she had wished to deceive the authority, she would not have published her letter. As it was, she had thought that under the constitutional order she had a right to carry on and support legitimate and laudable activities, even if they were encouraged by a party which the Government in power deemed to be opposed to the Constitution.
Mrs. Glasenapp supplemented her pleadings on 1 December 1975. She stressed that she did not unreservedly (bedenkenlos) support the KPD; she had merely helped, together with members of that party, to set up a people’s kindergarten in Dortmund. She pointed out that she believed she was entitled under the free democratic constitutional system not to make statements without cause. She was willing to answer questions concerning the KPD’s practical objectives, but it was unreasonable to expect her to inform herself of the party’s aims, then consider whether they were compatible with the Constitution and dissociate herself from them.
29. The Administrative Court dismissed her claim on 29 July 1976, considering that she did not afford the guarantee required by section 6(1)(2) of the Land Civil Servants Act that she would at all times uphold the free democratic constitutional system.
It was undisputed and a matter of common knowledge that the former German Communist Party, the KPD banned by the Federal Constitutional Court, together with the present party of the same name - still tolerated in the Federal Republic, apparently for reasons of foreign policy -, and the other communist groups (whether they followed the Moscow line or not) sought to set up the "dictatorship of the proletariat" or the "dictatorship of the working class". Admittedly, some West European Communist parties had recently abandoned the expression "dictatorship" and proclaimed their attachment to democracy, but experience in Eastern Europe showed that this was merely an electoral tactic. Under the Basic Law and the system in the Federal Republic of Germany, freedom of each individual citizen and of the State was the highest value to be protected. But it did not exist where Communists were in control. A Communist form of government was incompatible with the Basic Law. A candidate for a civil-service post was clearly not upholding the free democratic system within the meaning of the Basic Law if he belonged to a Communist group. If he was not a member of such an organisation or if his membership could not be proved but he worked for it or for similar ends, he did not afford a guarantee that he would uphold the system.
In Mrs. Glasenapp’s case, the Land authority concerned had initially reached the conclusion on the basis of her statements on 7 May and 20 September 1974 that she afforded the necessary guarantee. Her refusal to dissociate herself from the aims of Communism, however, proved that she was not willing to subscribe to the principles of the free democratic system and to uphold them. It was not possible at one and the same time to support the aims of Communism and to support the Basic Law: the one precluded the other. The authority was therefore right subsequently to regard the applicant’s declaration as an admission of support for Communism and its aims. The applicant had admittedly said that she did not know what the policies of the KPD were, but in view of her level of education and the campaign by a section of the press against the decree on the employment of political extremists in the civil service (see paragraph 15 above), she could not be believed. Nor could the court accept her claim that she had supported and wished to support the KPD only in order to establish the kindergarten. Her letter in the Rote Fahne on 2 October 1974 gave the clear impression that she was trying to avoid not being thought of as a Communist. In the most characteristic passage - "That is not the case" - she denied that she was dissociating herself from Communism or its policies. There was nothing to suggest that she did not already approve of the aims of Communism at the time she applied for the appointment. By concealing her true opinions she had deliberately deceived the authority, which was therefore bound to dismiss her under section 12(1)(1) of the Land Civil Servants Act.
30. Mrs. Glasenapp appealed against this judgment on 19 August 1976, filing her grounds of appeal on 13 December 1976 and 13 January 1977.
She argued, inter alia, that there was no proof that she had given false information or concealed the real facts and thus deceived the relevant Land authority. As required by the Federal Constitutional Court in such cases (judgment of 22 May 1975 - see paragraph 15 above), it was for the appropriate authority to establish that there had been a specific breach of the duty at all times to uphold the free democratic system. In this connection, the expression of a given conviction could not be taken into account so long as it amounted merely to a criticism of the present state of society or sought to change existing legislation by constitutional means. Even if the impugned letter was regarded as evidence of a lack of loyalty to the Constitution, regard should have been had to the fact that the applicant had not engaged in anti-constitutional activities and that her personal conduct left nothing to be desired. The seriousness of her professions of loyalty could therefore not be doubted; nor could her refusal to dissociate herself from the policies of Communism (which were in any case far from clear, even assuming that one could speak of the "policies of Communism") be doubted or be taken for an anti-constitutional activity, because she was not a member of the KPD and not familiar with its policies. She considered that she could and should support what she felt to be a laudable enterprise, irrespective of what a political party said about it, and that she could do so lawfully, even if her opinion on a particular matter was the same as a Communist’s. In short, the authority had not established that there had been "wilful deceit".
Moreover, the judgment had contravened various principles in the Codes of Administrative Procedure and Civil Procedure in that it relied exclusively on the terms of the letter without taking into account the further explanation of their meaning given during the proceedings.
Finally, neither the applicant’s conduct in connection with the kindergarten project nor her reaction to the articles in the press could be complained of as anti-constitutional; nor could her refusal to dissociate herself from the policy of the KPD warrant that conclusion if the principles adopted by the Federal Constitutional Court were applied.
31. The Land Administrative Court of Appeal dismissed the appeal on 21 April 1978. It held that the authority was right to consider that the applicant’s appointment had been obtained by "wilful deceit". The declarations of 7 May and 20 September 1974 were not true; they were irreconcilable with the content of the letter. Admittedly, the letter referred to the matter of the kindergarten, but the applicant’s support for the KPD had not stopped there; on the contrary, she had stated that she supported the party’s policies without expressing any reservations.
Such support, however, was incompatible with a profession of loyalty to the free democratic system. That was clear from KPD manifestos and the policy statements of some of its leaders: the KPD rejected the parliamentary system enshrined in the Basic Law; its aim was social revolution and, as an avant-garde working-class organisation, it sought to bring about social revolution by force in order to establish the dictatorship of the proletariat. Its objective, as stated in its programme, was "the march towards the revolutionary fusion of the working class and the people, towards destruction of the capitalist system and exploitation, towards the establishment of the absolute power of the working class, towards socialism and the classless society and towards Communism". As the governing class was not prepared to yield to the advancement of the proletariat, it was necessary "to bring it down by using revolutionary force". The ends and means of the KPD accordingly ran counter to essential principles of the free democratic system: the KPD’s first aim was the destruction of the State. It strove to achieve power not by the means afforded by the Constitution but by revolutionary force; the dictatorship of the proletariat, which was its objective, was contrary to the principles of the Basic Law, such as the sovereignty of the people, plurality of political parties, equal opportunity for all political parties and the right to oppose those in power within the limits imposed by the Constitution.
Given the contrast between Mrs. Glasenapp’s professions of loyalty and her letter published in the Rote Fahne, it had to be supposed that objectively she had been lying in May and September 1974. Her letter, which was written on her own initiative and not under any pressure, indicated her true position, whereas the need to confirm her allegiance to the Constitution in order to secure her appointment could have led her to make a declaration which was "mere lip service" (Lippenbekenntnis). Furthermore, the applicant was aware that her statements were untrue. Having regard to her level of education, it could be presumed that she had directed her mind to the effects of her letter, which was addressed to at least a section of the public. It was incomprehensible that after having stated publicly and in writing her agreement with the KPD on two matters, she should have claimed to her employing authority (Dienstherr) that she did not know what the KPD’s policies were. In this connection, her behaviour at the interview on 4 November 1974 appeared particularly revealing. If, out of over-eagerness or without thinking, she had included statements in her letter which on mature reflection she no longer entirely approved of, she could easily have rectified the letter. The explanation she offered on this point (see paragraphs 22, 28 and 30 above) was too far removed from the actual wording of her letter. The employing authority was therefore entitled to ask her how she claimed to resolve the conflict; civil servants’ duty of political loyalty required them to dissociate themselves unequivocally from groups which attacked, opposed and defamed the State, its lawful institutions and the existing constitutional system.
If Mrs. Glasenapp really was ignorant of the details of the KPD’s policies when she wrote her letter, she could have said so. At the same time she could have admitted that she had gone too far in not wishing to dissociate herself from the party and its policies and in supporting the latter; she could, for example, have said that she was in fact merely engaged in supporting the kindergarten venture. Instead of that, she had given the employing authority a reply not calculated to throw light on the position and she had made no further reply to the substance of the letter which the authority sent her on 6 November 1974. The Court of Appeal drew the conclusion that at least the statements of 20 September 1974, which reiterated those of 7 May, had been knowingly false. The applicant was well aware that her declarations of loyalty to the Constitution were of decisive importance for her appointment as a probationary civil servant. Her appeal must therefore be dismissed.
The Court of Appeal refused the applicant leave to apply to the Federal Administrative Court (Bundesverwaltungsgericht) for review on points of law.
32. On 19 June 1978, Mrs. Glasenapp applied to the same Court of Appeal to have the latter decision set aside: she argued that her case raised a question of principle of vital importance for the uniform interpretation and application of the law (Article 132(2)(2) and (3) of the Code of Administrative Procedure). All the decisions in her case had been based on her refusal to dissociate herself from the policy of the KPD. The question was therefore whether it was allowable to draw adverse inferences from such conduct. There were conflicting authorities on the point. Unlike the Court of Appeal, the Augsburg Administrative Court and the Bremen Labour Court of Appeal (Landesarbeitsgericht) - together with most legal writers - considered that it was not permissible to question candidates about their political opinions or their membership of political parties; they inferred therefrom that the relevant authorities could not rely on replies to such questions or on the refusal to reply.
33. When the Court of Appeal found against her on 22 July 1978, Mrs. Glasenapp applied for legal aid to bring an appeal (Beschwerde) in the Federal Administrative Court. That Court refused her application on 11 December 1979 on the grounds that the proposed appeal had insufficient prospects of success. It did not consider it necessary to decide whether the question raised by the applicant involved a matter of principle, because in the instant case it would have been necessary to determine whether a "wilful deceit" had been practised on the relevant authority. In the circumstances, however, the authority had been entitled to ask Mrs. Glasenapp to clarify her position in relation to the KPD; and the Court of Appeal could regard her negative reaction as evidence that in May 1974 she had knowingly made a false statement whose importance for her appointment could not have escaped her.
34. On 8 January 1980, the applicant lodged a constitutional complaint with the Federal Constitutional Court. She relied on Article 33(2) (right of access to the civil service), Article 12(1) (right to free choice of one’s profession), Article 3(3) (non-discrimination) and Article 2(1) (right to free development of the personality) of the Basic Law.
She argued that there was no evidence of "wilful deceit". The decisions complained of were all expressly based on her refusal to distance herself from the policies of the KPD. She had, however, clearly dissociated herself from them by pointing out that by her letter she neither had wished nor could have wished to express support for the KPD generally but only for the opening of a people’s kindergarten in north Dortmund. Admittedly, she had not agreed to repudiate the KPD’s policies, but that did not justify drawing unfavourable inferences, in particular because the declaration in question had been made six months before her letter. Such a far-reaching obligation to dissociate oneself from a party’s policies could not exist. In any case, she had not joined the KPD and accordingly she could not judge its programme and aims.
In its judgment of 22 May 1975 (see paragraph 15 above), the Constitutional Court had held that membership of a party opposed to the Basic Law was merely one relevant factor when it came to considering an application for a civil-service post; the Court required each case to be considered on its merits. However, it was not admissible to question a candidate about his political opinions or his connections with a party, or to use the answers given to such questions. It also appeared from this judgment and a series of decisions by other courts that even the members of a party whose aims were inimical to the Constitution were not required to disapprove of its objectives in their entirety. This principle should apply a fortiori to non-members.
The measure complained of had not taken these considerations into account; in requiring the applicant to disavow the KPD’s policies completely, the authority in question had made an absurd demand and had not complied with the principles laid down in the matter by the courts.
35. Sitting as a panel of three judges, the Federal Constitutional Court decided on 14 July 1980 not to entertain the constitutional complaint, on the ground that it had insufficient prospects of success.
In so far as the competent courts had considered that the applicant’s behaviour amounted to "wilful deceit", their assessments and conclusions were not arbitrary. The rule that a civil servant’s appointment must be annulled in such a case was not contrary to the principle of equal access to the civil service (Article 33(2) of the Basic Law). Nor had there been a breach of the other rights claimed by the applicant. Admittedly it was forbidden under Article 3(3) of the Basic Law to prejudice a person on account of his political opinions. That, however, did not mean that deliberately deceptive conduct which misled an appointing authority was protected by the Constitution. Nor did the right secured in Article 12(1) of the Basic Law extend to maintaining rights acquired in such a manner.
NON_VIOLATED_ARTICLES: 10
